Citation Nr: 1122565	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1973 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that remand is necessary for further evidentiary development.  

With regard to the claim for automobile and adaptive equipment or for adaptive equipment only, 38 C.F.R. § 3.808 provides that a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. 3.808.

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. §3902.

In the present case, the Veteran has not been afforded a VA examination to determine whether his service-connected disabilities meet the criteria under 38 U.S.C.A. § 3.808.  He underwent a VA examination in March 2009 to evaluate the severity of his right knee disability, but the examiner's assessment, especially when addressing the left knee, was cursory.  

The March 2009 examination is not adequate to decide the issue on appeal.  Accordingly, a new VA examination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

With regard to the claim for specially adapted housing or a special home adaptation grant, the provisions of 38 C.F.R. § 3.809 provide that a veteran may be eligible for either a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a), or certificate of eligibility for assistance in acquiring a special home adaptation grant, if a Veteran has "permanent and total service-connected disability," which satisfies other specific criteria.  

Here, the Veteran is service-connected for (1) degenerative joint disease (DJD) of the lumbar spine at L5-S1, rated as 40 percent disabling since December 2002; (2) DJD of the cervical spine at C5-6 and C6-7, rated as 20 percent from December 2002, and 30 percent from April 2008; (3) major depression, rated as 30 percent from March 2009; (4) right elbow (major) epicondylitis, rated as 10 percent from January 1996 and 20 percent from April 2008; (5) DJD of the left knee, rated as 10 percent since November 1993; (6) a right ankle injury, rated as 10 percent from November 1993; (7) tinea pedis corporis and unguim, rated as 10 percent from November 1993; (8) DJD of the right knee, rated as 10 percent since January 1996; (9) residuals, fracture, left iliac crest, rated as noncompensable from November 1993 and 10 percent since March 2005; (10) ganglion cyst, left wrist, rated as noncompensable from January 1996 and 10 percent since April 2008; and (11) ingrown toenails, rated as noncompensable from 1993. 

The Veteran's total combined schedular disability rating, including consideration of the bilateral factor under 38 C.F.R. § 4.26, was 70 percent beginning in December 2002; 80 percent beginning in March 2005, and 90 percent beginning in April 2008.  See 38 C.F.R. § 4.25.  Thus, he does not have a permanent and total disability, as required under 38 C.F.R. § 3.809.  He has been awarded a total disability rating based on individual unemployability (TDIU) effective from January 2004.  The record shows, however, that the award of the TDIU rating was based on a combination of his service-connected disabilities.  Thus, it does not satisfy the criteria of 38 C.F.R. § 3.809 requiring a "permanent and total service-connected disability."  See, e.g., Guerra v. Shinseki, --- F.3d ----, 2011 WL 1601999 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251.  (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008).

Nonetheless, the claim is intertwined with the remanded claim for automobile and adaptive equipment or for adaptive equipment only.  Importantly, the Board has found that a new VA examination is necessary, and results of the VA examination may show that the TDIU may be predicated upon a single service-connected disability that is permanent and total in nature.  See, e.g., Bradley, 22 Vet. App. at  92-93.  As such, a decision on the claim for specially adapted housing or a special home adaptation grant would, at this point, be premature.  Thus, it must be remanded as well.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the matter is REMANDED for the following action:

1. After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should arrange for the Veteran to undergo an appropriate VA examination(s).  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to address whether a service-connected disability causes:

(a) The loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or 

(b) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

(c) The loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

(d) The loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbow, or 

(e) Loss or permanent loss of use of one or both feet, ankylosis of one or both knees, or one or both hands.  

In making these determinations, the examiner is asked to consider that "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

The examiner should also consider that loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis, for example (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved, or  (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 

The examiner should also state whether the Veteran's inability to secure and follow substantially gainful employment is attributable solely to one single service-connected disability (to include DJD of the lumbar spine, DJD of the cervical spine, major depression, right elbow epicondylitis, DJD of the left knee, a right ankle injury, tinea/pedis corporis and unguim, DJD of the right knee, residuals of a left iliac crest fracture, ganglion cyst of the left wrists, and ingrown toenails).

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

2.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


